                                                                                                                                         Case 2:21-cv-00984-CBM-PD Document 28 Filed 08/02/21 Page 1 of 12 Page ID #:439



                                                                                                                                                            THE LAW OFFICE OF FAHAD SHARIF, PC
                                                                                                                                                        1   FAHAD SHARIF, ESQ. (SBN# 322563)
                                                                                                                                                            fshariflaw@gmail.com
                                                                                                                                                        2
                                                                                                                                                            ROGER L. WILKERSON, III, ESQ. (SBN #327889)
                                                                                                                                                        3   roger@lawrriorinc.com
                                                                                                                                                            18960 Ventura Blvd #440
                                                                                                                                                        4
                                                                                                                                                            Tarzana, CA 91356
                                                                                                                                                            Telephone: (310) 361-5614
                                                                                                                                                            Facsimile: (310) 362-0434
                                                                                                                                                        5
                                                                                                                                                            Attorneys for Plaintiff, JOHN EVANS
                                                                                                                                                        6

                                                                                                                                                        7
                                                                                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                                                                                        8
                                                                                                                                                                         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                                                                        9
                                                                                                Telephone: (310) 361-5614; Facsimile: (310) 362-0434




                                                                                                                                                            JOHN EVANS, an individual,                     Case Number: 2:21-cv-00984-CBM-PD
                                                                                                                                                       10       Plaintiffs,
THE LAW OFFICES OF FAHAD SHARIF, PC




                                                                                                                                                       11                                                  PLAINTIFF JOHN EVANS FIRST
                                                                                                                                                                   vs.                                     AMENDED COMPLAINT FOR
                                      18960 VENTURA BLVD., SUITE 440




                                                                                                                                                       12                                                  COPYRIGHT INFRINGEMENT
                                                                       TARZA NA, CALIFORN IA 91436




                                                                                                                                                       13   NBCUNIVERSAL MEDIA, LLC, a
                                                                                                                                                            corporation; UNIVERSAL PICTURES dba            REQUEST FOR JURY TRIAL
                                                                                                                                                       14   UNIVERSAL CITY STUDIOS, LLC, a
                                                                                                                                                            corporation; JERRY SEINFELD, an                Complaint Filed: February 5, 2021
                                                                                                                                                       15
                                                                                                                                                            individual; STACEY SNIDER, an
                                                                                                                                                       16   individual; and DOES, 1 to 10, inclusive,      DATE: August 2, 2021
                                                                                                                                                                   Defendants.                             DEPT: 8B
                                                                                                                                                       17

                                                                                                                                                       18

                                                                                                                                                       19

                                                                                                                                                       20

                                                                                                                                                       21
                                                                                                                                                                   Plaintiff John Evans, by and through his attorneys of record, alleges as follows:
                                                                                                                                                       22

                                                                                                                                                       23                                JURISDICTION AND VENUE
                                                                                                                                                       24

                                                                                                                                                       25      1. This is a civil action seeking damages and injunctive relief for copyright
                                                                                                                                                       26   infringement under the Copyright Act of the United States, 17 U.S.C. § 101, et seq.
                                                                                                                                                       27      2. The court has original subject matter jurisdiction of this action under 17 U.S.C. §
                                                                                                                                                       28   501, et seq., and 28 U.S.C. § 1367. Additionally, the court has jurisdiction pursuant to 28
                                                                                                                                                                                                      1
                                                                                                                                                                         PLAINTIFF JOHN EVANS’ COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                         Case 2:21-cv-00984-CBM-PD Document 28 Filed 08/02/21 Page 2 of 12 Page ID #:440




                                                                                                                                                        1   U.S.C. § 1331 and 1338(a). This Court also has supplemental jurisdiction over la
                                                                                                                                                        2   3. Venue in this district is proper under 28 U.S.C. § 1391(b) in that a
                                                                                                                                                        3   substantial part of the events giving rise to the within claims occurred in this
                                                                                                                                                        4   judicial district, and under 28 U.S.C. § 1400(b) in that it is a judicial district where
                                                                                                                                                        5   defendant has committed acts of copyright infringement and had a regular and
                                                                                                                                                        6   established place of business.

                                                                                                                                                        7

                                                                                                                                                        8

                                                                                                                                                        9                                          THE PARTIES
                                                                                                Telephone: (310) 361-5614; Facsimile: (310) 362-0434




                                                                                                                                                       10
                                                                                                                                                               4. Plaintiff JOHN EVANS (“Plaintiff”) is a screenplay writer and resident of Los
THE LAW OFFICES OF FAHAD SHARIF, PC




                                                                                                                                                       11
                                                                                                                                                            Angeles, California that does substantial business in Los Angeles, California.
                                      18960 VENTURA BLVD., SUITE 440




                                                                                                                                                       12
                                                                       TARZA NA, CALIFORN IA 91436




                                                                                                                                                               5. Defendant NBCUNIVERSAL MEDIA, LLC, UNIVERSAL PICTURES,
                                                                                                                                                       13
                                                                                                                                                            DREAMWORKS ANIMATION, LLC, a subsidiary of DreamWorks SKG
                                                                                                                                                       14
                                                                                                                                                            (“DreamWorks”) are all divisions of and wholly-owned subsidiaries of Universal City
                                                                                                                                                       15
                                                                                                                                                            Studios LLC (collectively herein “Defendant” or “NBCUniversal”).
                                                                                                                                                       16
                                                                                                                                                               6. NBCUniversal is a media conglomerate anchored by its
                                                                                                                                                       17
                                                                                                                                                            broadcast network NBC, with more than 200 affiliate stations and its film division,
                                                                                                                                                       18
                                                                                                                                                            Universal Studios is a Delaware corporation, with a place of business at 100 Universal City
                                                                                                                                                       19
                                                                                                                                                            Plaza, Universal City, CA 91608. Comcast, one of the top US cable systems operators, is a
                                                                                                                                                       20
                                                                                                                                                            Delaware corporation that owns NBCUniversal.
                                                                                                                                                       21
                                                                                                                                                               7. Defendant STACEY SNIDER (herein “Ms. Snider”) was Co-Chairman of
                                                                                                                                                       22
                                                                                                                                                            Universal Pictures from 1999 to 2006. Ms. Snider then became Co-Chairman/CEO of
                                                                                                                                                       23   DreamWorks from 2006 to 2014. DreamWorks, in 2007, released the infringing animated
                                                                                                                                                       24   film BEE Movie (herein “Infringing Film”).
                                                                                                                                                       25      8. Defendant JERRY SEINFELD (herein “Mr. Seinfeld”) is
                                                                                                                                                       26   credited as the main actor and writer who worked in conjunction with DreamWorks to
                                                                                                                                                       27   develop the infringing film.
                                                                                                                                                       28      9. NBCUniversal, a division of Comcast Corporation (hereinafter “CMCSA”)
                                                                                                                                                                                                     2
                                                                                                                                                                        PLAINTIFF JOHN EVANS’ COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                         Case 2:21-cv-00984-CBM-PD Document 28 Filed 08/02/21 Page 3 of 12 Page ID #:441




                                                                                                                                                        1   in 2016, announced it completed its acquisition of DreamWorks Animation SKG Inc. The
                                                                                                                                                        2   studio DreamWorks is now a part of the Universal Filmed Entertainment Group and a
                                                                                                                                                        3   subsidiary of NBCUNIVERSAL MEDIA, LLC
                                                                                                                                                        4      10. The true names and capacities of the defendants named herein as
                                                                                                                                                        5   DOES 1 through 10, whether individual, corporate, associate, or otherwise, are unknown to

                                                                                                                                                        6   Plaintiff, who therefore sues said defendants by said fictitious names. Plaintiff is informed

                                                                                                                                                        7   and believes, an thereon alleges, that each of the defendants designated herein as DOE is

                                                                                                                                                        8   legally responsible for the events and happenings hereinafter alleged and legally caused

                                                                                                                                                        9   injury and damages proximately thereby to Plaintiff as alleged herein. Plaintiff will seek
                                                                                                Telephone: (310) 361-5614; Facsimile: (310) 362-0434




                                                                                                                                                       10
                                                                                                                                                            leave to amend the Complaint when the true names and capacities of said DOE defendants
                                                                                                                                                            have been ascertained. NBCUniversal, Ms. Snider, Mr. Seinfeld, and DOES 1 - 10 are
THE LAW OFFICES OF FAHAD SHARIF, PC




                                                                                                                                                       11
                                                                                                                                                            hereinafter collectively referred to as “Defendants.”
                                      18960 VENTURA BLVD., SUITE 440




                                                                                                                                                       12
                                                                       TARZA NA, CALIFORN IA 91436




                                                                                                                                                               11. Plaintiff is informed and believes, and on that basis alleges, that each
                                                                                                                                                       13
                                                                                                                                                            of the Defendants participated in and is in some manner responsible for the acts
                                                                                                                                                       14
                                                                                                                                                            described in this Complaint and any damages resulting therefrom. Plaintiff is informed and
                                                                                                                                                       15
                                                                                                                                                            believes, and on that basis alleges, that NBCUniversal, Ms. Snider, Mr. Seinfeld, and
                                                                                                                                                       16
                                                                                                                                                            DOES 1 - 10 have acted in concert and participation with each other concerning the claims
                                                                                                                                                       17
                                                                                                                                                            in this Complaint. Plaintiff is informed and believes, and on that basis alleges, that each
                                                                                                                                                       18
                                                                                                                                                            of NBCUniversal, Ms. Snider, Mr. Seinfeld, and DOES 1 - 10 were empowered to act as
                                                                                                                                                       19
                                                                                                                                                            the agent, servant and/or employees of each other, and that all the acts alleged to have been
                                                                                                                                                       20
                                                                                                                                                            done by each of them were authorized, approved and/or ratified by each of them.
                                                                                                                                                       21

                                                                                                                                                       22
                                                                                                                                                                                           FACTUAL ALLEGATIONS
                                                                                                                                                       23

                                                                                                                                                       24      12. At all times relevant hereto, Plaintiff has been and still is the holder of
                                                                                                                                                       25   the exclusive rights under the Copyright Act of 1976 (17 U.S.C. §§ 101 et. seq.,
                                                                                                                                                       26   and all amendments thereto) (the “Copyright Act”) to reproduce, distribute,
                                                                                                                                                       27   display, or license the reproduction, distribution, and/or display of original animated
                                                                                                                                                       28   screenplay work entitled “Bee Movie”, including the alternate title “The Bee Movie.”
                                                                                                                                                                                                     3
                                                                                                                                                                        PLAINTIFF JOHN EVANS’ COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                         Case 2:21-cv-00984-CBM-PD Document 28 Filed 08/02/21 Page 4 of 12 Page ID #:442




                                                                                                                                                        1   (Attached hereto as Exhibit “1” [United States Copyright Office Certificate of Registration
                                                                                                                                                        2   for the Animated Screenplay Bee Movie, Reg# PAU2-399-668], herein referred to as “Bee
                                                                                                                                                        3   Movie Copyright”) which is the subject of this action throughout the United States and in
                                                                                                                                                        4   perpetuity.
                                                                                                                                                        5      13. Plaintiff JOHN EVANS has been writing screenplays for more than two decades,

                                                                                                                                                        6   and his work has been submitted to several studios in Los Angeles.

                                                                                                                                                        7      14. Defendants have produced, reproduced, prepared derivative works based upon,

                                                                                                                                                        8   distributed, and publicly displayed protected work or derivatives of Plaintiff’s protected

                                                                                                                                                        9   work without his consent. Defendants’ acts violate Plaintiff’s exclusive rights under the
                                                                                                Telephone: (310) 361-5614; Facsimile: (310) 362-0434




                                                                                                                                                       10
                                                                                                                                                            Copyright Act, 17 U.S.C.§§ 106 and 501, including Plaintiff’s exclusive rights to produce,
                                                                                                                                                            reproduce, and distribute copies of his work, to create derivative works, and to publicly
THE LAW OFFICES OF FAHAD SHARIF, PC




                                                                                                                                                       11
                                                                                                                                                            display his work.
                                      18960 VENTURA BLVD., SUITE 440




                                                                                                                                                       12
                                                                       TARZA NA, CALIFORN IA 91436




                                                                                                                                                               15. Defendants’ infringement has been undertaken knowingly, and with
                                                                                                                                                       13
                                                                                                                                                            intent to financially gain from Plaintiff’s protected copyrighted work. Defendants
                                                                                                                                                       14
                                                                                                                                                            have failed to exercise their right and ability to supervise persons within their control
                                                                                                                                                       15
                                                                                                                                                            to prevent infringement, and they did so with intent to further their financial interest
                                                                                                                                                       16
                                                                                                                                                            in the infringement of Plaintiff’s Bee Movie Copyright. Accordingly, Defendants have
                                                                                                                                                       17
                                                                                                                                                            directly, contributorily, and vicariously infringed Plaintiff’s copyrighted work.
                                                                                                                                                       18

                                                                                                                                                       19
                                                                                                                                                                                            FIRST CLAIM FOR RELIEF
                                                                                                                                                       20
                                                                                                                                                                                Copyright Infringement – 17 U.S.C. §§ 106, et seq.
                                                                                                                                                       21
                                                                                                                                                                                         (Direct, Contributory, Vicarious)
                                                                                                                                                       22
                                                                                                                                                                                              (Against All Defendants)
                                                                                                                                                       23

                                                                                                                                                       24
                                                                                                                                                               16. Plaintiff repeats and realleges the averments contained in paragraphs
                                                                                                                                                       25
                                                                                                                                                            1-15 as though fully set forth herein.
                                                                                                                                                       26
                                                                                                                                                               17. Plaintiff is the sole owner of the copyright in an original work that is fixed in
                                                                                                                                                       27
                                                                                                                                                            tangible media of expression.
                                                                                                                                                       28
                                                                                                                                                                                                       4
                                                                                                                                                                          PLAINTIFF JOHN EVANS’ COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                         Case 2:21-cv-00984-CBM-PD Document 28 Filed 08/02/21 Page 5 of 12 Page ID #:443




                                                                                                                                                        1      18. On April 14, 1999, then fifty-two (52) year old author and screenplay-writer,
                                                                                                                                                        2   Mr. Evans, received a Certificate of Registration from the United States Copyright Office
                                                                                                                                                        3   for the original animated screenplay work entitled “Bee Movie”, including the alternate
                                                                                                                                                        4   title “The Bee Movie”. (Attached hereto as Exhibit “1” [United States Copyright Office
                                                                                                                                                        5   Certificate of Registration for the Animated Screenplay Bee Movie, Reg# PAU2-399-668],

                                                                                                                                                        6   herein referred to as “Bee Movie Copyright”). This was one of several literary works Mr.

                                                                                                                                                        7   Evans had written at the time, but the first animated screenplay.

                                                                                                                                                        8      19. As an entrepreneur, Plaintiff manages each and every element of his writing

                                                                                                                                                        9   business. He does all of the development, writing, and creation himself, with each being
                                                                                                Telephone: (310) 361-5614; Facsimile: (310) 362-0434




                                                                                                                                                       10
                                                                                                                                                            the sole product of his own creativity and hard work.
                                                                                                                                                               20. Knowing this original work was uniquely precious, Mr. Evans took the
THE LAW OFFICES OF FAHAD SHARIF, PC




                                                                                                                                                       11
                                                                                                                                                            additional step of placing an original copy of his script into a sealed United States Post
                                      18960 VENTURA BLVD., SUITE 440




                                                                                                                                                       12
                                                                       TARZA NA, CALIFORN IA 91436




                                                                                                                                                            Service (“USPS”) envelope, sealing that envelope with the intent of never opening it again
                                                                                                                                                       13
                                                                                                                                                            unless to prove authenticity, sending the sealed envelope via USPS certified mail, post-
                                                                                                                                                       14
                                                                                                                                                            marked March 29, 1999, to date his intellectual property, thereby helping to establish that
                                                                                                                                                       15
                                                                                                                                                            the screenplay was and has been in his possession since that date. (Attached hereto as
                                                                                                                                                       16
                                                                                                                                                            Exhibit “2” [John Evan’s Poor-man’s Copyright for “Bee Movie Copyright”]).
                                                                                                                                                       17
                                                                                                                                                               21. Plaintiff then began the process of submitting his script for “Bee Movie” to
                                                                                                                                                       18
                                                                                                                                                            numerous studios. (Attached hereto as Exhibit “3” [John Evan’s Animated Screenplay for
                                                                                                                                                       19
                                                                                                                                                            “Bee Movie”] hereinafter “the screenplay”). Plaintiff’s screenplay was widely
                                                                                                                                                       20
                                                                                                                                                            disseminated amongst Hollywood studios. (Attached hereto as Exhibit “4” [Various
                                                                                                                                                       21
                                                                                                                                                            Rejection Letters for the Animated Screenplay Bee Movie]).
                                                                                                                                                       22
                                                                                                                                                               22. From approximately 1999 to 2006, Stacey Snider was the Co-Chairman of
                                                                                                                                                       23   Universal Pictures. Luella Stoker, an in-law to Mr. Evans at the time, worked as a house-
                                                                                                                                                       24   keeper for Ms. Snider for the duration of 1999. As a favor to her house-keeper, Ms. Snider
                                                                                                                                                       25   agreed to read and review Mr. Evans’ original animated screenplay “Bee Movie.”
                                                                                                                                                       26      23. On August 30, 1999, Mr. Evans received a detailed letter, evaluation and denial of
                                                                                                                                                       27   further pursuance, from Stacey Snider, the then Co-Chairman of Universal Pictures,
                                                                                                                                                       28   regarding the “Bee Movie” screenplay and a second live-action screenplay entitled
                                                                                                                                                                                                     5
                                                                                                                                                                        PLAINTIFF JOHN EVANS’ COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                         Case 2:21-cv-00984-CBM-PD Document 28 Filed 08/02/21 Page 6 of 12 Page ID #:444




                                                                                                                                                        1   “Tomorrow Today.”. (Attached hereto as Exhibit “5” [ Universal Pictures Evaluation
                                                                                                                                                        2   Letter for the Animated Screenplay BEE Movie from Stacey Snider] , herein referred to as
                                                                                                                                                        3   “Rejection Letter”). In the Rejection Letter, Defendant Snider clearly states:
                                                                                                                                                        4          “Thank you for submitting BEE MOVIE.
                                                                                                                                                        5          It's a humorous and entertaining story, and contained many delightful moments.

                                                                                                                                                        6          Although it is not something the studio would like to pursue at this time, I would

                                                                                                                                                        7          like to offer one of our story analyst's comments if you are interested in doing more

                                                                                                                                                        8          work on your script. There's a cute idea for an animated feature here, with some

                                                                                                                                                        9          promising character concepts. But the material could use some organization; the
                                                                                                Telephone: (310) 361-5614; Facsimile: (310) 362-0434




                                                                                                                                                       10
                                                                                                                                                                   plot lacks focus. That's partially due to the way the story cuts back and forth
                                                                                                                                                                   between various characters very quickly at the start, which leads to some confusion.
THE LAW OFFICES OF FAHAD SHARIF, PC




                                                                                                                                                       11
                                                                                                                                                                   It would be good to hang out with the important bees for a longer stretch, so that
                                      18960 VENTURA BLVD., SUITE 440




                                                                                                                                                       12
                                                                       TARZA NA, CALIFORN IA 91436




                                                                                                                                                                   we'd get to know them better and begin to root for them. The basic structure overall
                                                                                                                                                       13
                                                                                                                                                                   is what really needs attention. The "Rey and Bumble" storyline and the "Honey
                                                                                                                                                       14
                                                                                                                                                                   Bees v. Killer Bees" storyline never quite come together. There's little sense of a
                                                                                                                                                       15
                                                                                                                                                                   central conflict that builds to a satisfying climax. After all the fighting between Rey
                                                                                                                                                       16
                                                                                                                                                                   and Babe, a sudden fire accidentally set off by the Pastor saves the honey bee hive.
                                                                                                                                                       17
                                                                                                                                                                   Couldn 't Rey be more involved in the big finish?
                                                                                                                                                       18
                                                                                                                                                                   Set-ups for minor plot developments also lack pay-offs. For example, Babe gets
                                                                                                                                                       19
                                                                                                                                                                   threatened by Would Bee and Could Bee early on - but they then disappear from the
                                                                                                                                                       20
                                                                                                                                                                   plot until the big fight at the end. It's unclear what Rey's metamorphosis is all about;
                                                                                                                                                       21
                                                                                                                                                                   if it does actually occur, we never get to see it and understand it.
                                                                                                                                                       22
                                                                                                                                                                   While Rey is an appealing misfit, Honey Bee and his other friends are only
                                                                                                                                                       23          sketchily suggested. We get that Chubbee is overweight, but the other bees could
                                                                                                                                                       24          use stronger personalities. The supporting characters in THE LION KING, for
                                                                                                                                                       25          example, are all vivid and memorable, as are the featured ants in ANTZ. Babe is on
                                                                                                                                                       26          his way towards being a well-rounded bad guy, because he's insecure (no sting!); it
                                                                                                                                                       27          would be great to see him as an even more "human" villain. It would also help to let
                                                                                                                                                       28          the audience in on the rules of the story's world. While the writer has
                                                                                                                                                                                                     6
                                                                                                                                                                        PLAINTIFF JOHN EVANS’ COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                         Case 2:21-cv-00984-CBM-PD Document 28 Filed 08/02/21 Page 7 of 12 Page ID #:445




                                                                                                                                                        1          obviously done research on types of bees and bee activities, the story would be even
                                                                                                                                                        2          more fun and involving if more bee information could be conveyed. We'd like more
                                                                                                                                                        3          of an explanation of why the killer bees are after the honey bees on the drones'
                                                                                                                                                        4          behalf. A BUG'S LIFE, for example, laid out all the necessary information (i.e.
                                                                                                                                                        5          concerning ants and grasshoppers) very clearly in its opening. John, I hope this will

                                                                                                                                                        6          be helpful to you. Thanks again for thinking of me and I wish you the best

                                                                                                                                                        7          of luck in seeing your project to fruition.

                                                                                                                                                        8

                                                                                                                                                        9          Warm regards,
                                                                                                Telephone: (310) 361-5614; Facsimile: (310) 362-0434




                                                                                                                                                       10
                                                                                                                                                                   Stacey Snider”
THE LAW OFFICES OF FAHAD SHARIF, PC




                                                                                                                                                       11
                                                                                                                                                               24. Specific alterations mentioned in the above letter by Defendant Snider are exhibited
                                      18960 VENTURA BLVD., SUITE 440




                                                                                                                                                       12
                                                                       TARZA NA, CALIFORN IA 91436




                                                                                                                                                            in the infringing film, thus adding veracity to the Plaintiff’s claims.
                                                                                                                                                       13
                                                                                                                                                               25. In approximately 2005 – 2006, Defendant Snider left her role as Co-chairman of
                                                                                                                                                       14
                                                                                                                                                            Universal Pictures in exchange for a position as Co-chairman and CEO of DreamWorks.
                                                                                                                                                       15
                                                                                                                                                               26. From 2005 to 2007, DreamWorks produced the animated infringing film entitled
                                                                                                                                                       16
                                                                                                                                                            Bee Movie.
                                                                                                                                                       17
                                                                                                                                                               27. On November 1, 2007, as Co-chairman and CEO of DreamWorks, Ms. Snider
                                                                                                                                                       18
                                                                                                                                                            released the infringing animated film title “Bee Movie” internationally, and on November
                                                                                                                                                       19
                                                                                                                                                            2, 2007, released the infringing film in the United States. The writer credits of the
                                                                                                                                                       20
                                                                                                                                                            infringing film list a number of Hollywood’s most famous and recognizable names,
                                                                                                                                                       21
                                                                                                                                                            including but not limited to, Jerry Seinfeld, Spike Feresten, and Barry Marder. Noticeably,
                                                                                                                                                       22
                                                                                                                                                            not credited is Mr. Evans. Development notes of the project state the clearly false claim
                                                                                                                                                       23   that the film is “Based on an original idea by Jerry Seinfeld.” (Attached hereto as Exhibit
                                                                                                                                                       24   “6” [Studio System Film Information Sheet - Bee Movie (2007)]).
                                                                                                                                                       25      28. During that time, Defendant Seinfeld was the credited writer of the infringing film.
                                                                                                                                                       26      29. During Defendant Snider’s tenure as CEO of Universal, and currently,
                                                                                                                                                       27   NBCUniversal’s business headquarters was on the Universal lot located at 100 Universal
                                                                                                                                                       28   City Plaza., Universal City, CA 91608.
                                                                                                                                                                                                      7
                                                                                                                                                                         PLAINTIFF JOHN EVANS’ COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                         Case 2:21-cv-00984-CBM-PD Document 28 Filed 08/02/21 Page 8 of 12 Page ID #:446




                                                                                                                                                        1      30. During the production of the infringing film, DreamWorks primary place of
                                                                                                                                                        2   business was on the Universal lot as well, located at 100 Universal City Plaza., Universal
                                                                                                                                                        3   City, CA 91608, in one of the numerous additional suites. .” (Attached hereto as Exhibit
                                                                                                                                                        4   “7” [Bloomberg Company Profile, available at
                                                                                                                                                        5   https://www.bloomberg.com/profile/company/6204Z:US ]).

                                                                                                                                                        6      31. From the time Defendant Snider worked for Universal, through the time she

                                                                                                                                                        7   worked for DreamWorks, Defendant Snider maintained an office on the same

                                                                                                                                                        8   aforementioned lot, sharing close proximity with all those involved with the production of

                                                                                                                                                        9   the infringing film and the subsequent purchase of the film. Thus, the entity Defendants
                                                                                                Telephone: (310) 361-5614; Facsimile: (310) 362-0434




                                                                                                                                                       10
                                                                                                                                                            shared CEOs and physical addresses giving access to Plaintiff’s animated screenplay for
                                                                                                                                                            Bee Movie.
THE LAW OFFICES OF FAHAD SHARIF, PC




                                                                                                                                                       11
                                                                                                                                                               32. Currently, NBCUniversal’s primary place of business is located at 100 Universal
                                      18960 VENTURA BLVD., SUITE 440




                                                                                                                                                       12
                                                                       TARZA NA, CALIFORN IA 91436




                                                                                                                                                            City Plaza., Universal City, CA 91608.
                                                                                                                                                       13
                                                                                                                                                               33. Based on admission, public knowledge, and simple searches of “publicly accessible
                                                                                                                                                       14
                                                                                                                                                            websites” that Co-Defendant Snider, DreamWorks Pictures, DreamWorks Animation, its
                                                                                                                                                       15
                                                                                                                                                            affiliated companies, its owners and Co-Defendant NBCUniversal have significant overlap
                                                                                                                                                       16
                                                                                                                                                            as pertains to both personal friendships and professional relationships, including “not-so-
                                                                                                                                                       17
                                                                                                                                                            discreet backroom discussions between Stacey Snider, Steven Spielberg and Comcast for
                                                                                                                                                       18
                                                                                                                                                            Snider to take a top post at Universal Pictures.” (Attached hereto as Exhibit “8”
                                                                                                                                                       19
                                                                                                                                                            [DEADLINE.com article entitled DreamWorks Duo Stacey Snider and Steven Spielberg
                                                                                                                                                       20
                                                                                                                                                            Staying Put, written by Mike Fleming Jr., dated August 14, 2012, available at
                                                                                                                                                       21
                                                                                                                                                            https://deadline.com/2012/08/dreamworks-duo-stacey-snider-and-steve-spielberg-staying-
                                                                                                                                                       22
                                                                                                                                                            put-318566/ ]).
                                                                                                                                                       23      34. Defendant Snider has a history of co-producing films such as “A Beautiful Mind”
                                                                                                                                                       24   with DreamWorks while serving as Co-Chairman of Universal Pictures prior to her tenure
                                                                                                                                                       25   as Co-Chairman/CEO of DreamWorks from 2006 to 2014.” (Attached hereto as Exhibit
                                                                                                                                                       26   “9” [Salon.com article entitled Hollywood Uncensored, written by Nikke Finke., dated
                                                                                                                                                       27   March 29, 2002, available at https://www.salon.com/2002/03/29/miramax_skit/]).
                                                                                                                                                       28      35. On August 22,2016, NBCUniversal, a division of Comcast Corporation
                                                                                                                                                                                                      8
                                                                                                                                                                         PLAINTIFF JOHN EVANS’ COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                         Case 2:21-cv-00984-CBM-PD Document 28 Filed 08/02/21 Page 9 of 12 Page ID #:447




                                                                                                                                                        1   (hereinafter “CMCSA”), announced it completed its acquisition of DreamWorks
                                                                                                                                                        2   Animation SKG Inc. (Attached hereto as Exhibit “10” [Comcast press release article
                                                                                                                                                        3   entitled NBCUniversal Completes DreamWorks Animation Acquisition, written by
                                                                                                                                                        4   Comcast, dated August 22, 2016, available at https://www.cmcsa.com/news-releases/news-
                                                                                                                                                        5   release-details/nbcuniversal-completes-dreamworks-animation-acquisition/]).). The studio

                                                                                                                                                        6   DreamWorks is now a part of the Universal Filmed Entertainment Group. Universal

                                                                                                                                                        7   Filmed Entertainment Group is now a division of NBCUniversal, which is now a division

                                                                                                                                                        8   of Comcast Corporation.

                                                                                                                                                        9      36. Currently, via multiple platforms such as Amazon, Netflix, and Microsoft X-box
                                                                                                Telephone: (310) 361-5614; Facsimile: (310) 362-0434




                                                                                                                                                       10
                                                                                                                                                            Movies Downloads, the infringing film entitled “Bee Movie” is still available for
                                                                                                                                                            streaming and downloading. Collectively, DreamWorks, Stacey Snider, Jerry Seinfeld,
THE LAW OFFICES OF FAHAD SHARIF, PC




                                                                                                                                                       11
                                                                                                                                                            Universal Filmed Entertainment Group, and the other potential Defendants are availing this
                                      18960 VENTURA BLVD., SUITE 440




                                                                                                                                                       12
                                                                       TARZA NA, CALIFORN IA 91436




                                                                                                                                                            infringing film without Mr. Evans’ permission, for their own exploitation and profit.
                                                                                                                                                       13
                                                                                                                                                               37. Domestically, the infringing film grossed roughly $126,597,121 dollars.
                                                                                                                                                       14
                                                                                                                                                            Worldwide cumulative total earnings for the infringing film are $281,797,121 dollars.
                                                                                                                                                       15
                                                                                                                                                               38. On November 1, 2007, Mr. Evans became aware of the animated film released by
                                                                                                                                                       16
                                                                                                                                                            DreamWorks.
                                                                                                                                                       17
                                                                                                                                                               39. The Defendants’ infringing film copied numerous copyrightable elements of
                                                                                                                                                       18
                                                                                                                                                            Plaintiff’s work precisely, including but not limited to the title and medium of the
                                                                                                                                                       19
                                                                                                                                                            screenplay, dialogue, structure, themes, choices of shots, camera angles, colors, lighting,
                                                                                                                                                       20
                                                                                                                                                            textual descriptors, and other artistic and expressive elements of Plaintiff’s work. In utter
                                                                                                                                                       21
                                                                                                                                                            shock and disbelief that such a major company would infringe upon his intellectual
                                                                                                                                                       22
                                                                                                                                                            property.
                                                                                                                                                       23      40. In an attempt to remedy this obvious infringement, Mr. Evans attempted to contact
                                                                                                                                                       24   DreamWorks and Universal Filmed Entertainment Group via written communications,
                                                                                                                                                       25   and sought legal counsel, but to no avail.
                                                                                                                                                       26      41. The Defendant’s infringing film thus plagiarizes copyrightable elements of
                                                                                                                                                       27   Plaintiff’s proprietary work, and is either a copy thereof or a derivative work prepared
                                                                                                                                                       28   therefrom.
                                                                                                                                                                                                      9
                                                                                                                                                                         PLAINTIFF JOHN EVANS’ COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                         Case 2:21-cv-00984-CBM-PD Document 28 Filed 08/02/21 Page 10 of 12 Page ID #:448




                                                                                                                                                        1      42. The copyright protection his work enjoys should have deterred would-be thieves
                                                                                                                                                        2   from copying and profiting from his work without his permission. In this case, copyright
                                                                                                                                                        3   protection for Bee Movie did nothing to deter Defendants from copying Plaintiff’s work
                                                                                                                                                        4   and using it, without permission, for their own profit.
                                                                                                                                                        5      43. Defendants’ wrongful actions caused Plaintiff severe distress. The

                                                                                                                                                        6   experience detracted from Plaintiff’s experience of sharing his work both

                                                                                                                                                        7   psychologically and economically. Because of Defendants’ wrongful acts, Plaintiff

                                                                                                                                                        8   had to focus all of his efforts on dealing with his work being taken, copied, and

                                                                                                                                                        9   used without his permission. The stress of watching his life’s work being stolen from him,
                                                                                                Telephone: (310) 361-5614; Facsimile: (310) 362-0434




                                                                                                                                                       10
                                                                                                                                                            then produced in an international capacity, and the success of which then being attributed
                                                                                                                                                            to one of the most popular actor-comedians, Co-Defendant Seinfeld, in modern history -
THE LAW OFFICES OF FAHAD SHARIF, PC




                                                                                                                                                       11
                                                                                                                                                            led to significant mental anguish and distress that resulted in a collapse of Plaintiff’s
                                      18960 VENTURA BLVD., SUITE 440




                                                                                                                                                       12
                                                                       TARZA NA, CALIFORN IA 91436




                                                                                                                                                            overall health as well as his personal finances.
                                                                                                                                                       13
                                                                                                                                                               44. The entity Defendants individually and collectively have and had a duty to
                                                                                                                                                       14
                                                                                                                                                            perform title searches prior to developing, releasing, and profiting from the infringing film
                                                                                                                                                       15
                                                                                                                                                            entitled Bee Movie and failed to do so.
                                                                                                                                                       16
                                                                                                                                                               45. On November 1, 2020, Plaintiff became aware of third party licensing deals
                                                                                                                                                       17
                                                                                                                                                            related to the infringing film via Amazon Prime Video, Netflix, and Xbox Media Video
                                                                                                                                                       18
                                                                                                                                                            Downloader.
                                                                                                                                                       19
                                                                                                                                                               46. On November 11, 2020 Plaintiff received a reply from Ms. Emily Birdwhistell in
                                                                                                                                                       20
                                                                                                                                                            which she stated she was in-house litigation counsel for NBCUniversal Media, LLC,
                                                                                                                                                       21
                                                                                                                                                            Universal Pictures, a division of Universal City Studios LLC, DreamWorks Animation,
                                                                                                                                                       22
                                                                                                                                                            LLC (“DreamWorks”), and all related entities (collectively herein, “NBCUniversal”).
                                                                                                                                                       23   (Attached hereto as Exhibit “11” [Reply from NBCUniversal, dated November 11, 2020]).
                                                                                                                                                       24   Ms. Birdwhistell represented herself as an agent of all of Co-Defendant
                                                                                                                                                       25   NBCUniversal’s aforementioned affiliated subsidiaries, indicating a
                                                                                                                                                       26   relationship between all the related entities.
                                                                                                                                                       27      47. Defendants NBCUniversal, Jerry Seinfeld, and Stacey Snider’s actions,
                                                                                                                                                       28   independently and collectively, have deprived my client of his due share in profits,
                                                                                                                                                                                                     10
                                                                                                                                                                        PLAINTIFF JOHN EVANS’ COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                         Case 2:21-cv-00984-CBM-PD Document 28 Filed 08/02/21 Page 11 of 12 Page ID #:449




                                                                                                                                                        1   damaged his reputation, and unfairly injured his livelihood.
                                                                                                                                                        2      48. NBCUniversal Media, LLC, as the owner of the infringing film, failed to seek
                                                                                                                                                        3   authorization, license, permission, or consent to use my client’s creation has deprived him
                                                                                                                                                        4   of his due share in profits, damaged his reputation and unfairly injured his livelihood.
                                                                                                                                                        5

                                                                                                                                                        6                                     PRAYER FOR RELIEF
                                                                                                                                                        7

                                                                                                                                                        8   WHEREFORE, Plaintiff prays for relief as follows:
                                                                                                                                                        9      49. For an Order enjoining Defendants, their officers, agents, employees,
                                                                                                Telephone: (310) 361-5614; Facsimile: (310) 362-0434




                                                                                                                                                       10   and those acting in concert or conspiracy with them, temporarily during the
THE LAW OFFICES OF FAHAD SHARIF, PC




                                                                                                                                                       11   pendency of this action and permanently thereafter from:
                                                                                                                                                                   (a) infringing, or contributing to or participating in the
                                      18960 VENTURA BLVD., SUITE 440




                                                                                                                                                       12
                                                                       TARZA NA, CALIFORN IA 91436




                                                                                                                                                       13   infringement by others of the copyright infringement of Bee Movie or acting

                                                                                                                                                       14   in concert with, aiding and abetting others to infringe said copyright in any way;

                                                                                                                                                       15          (b) copying, duplicating, selling, licensing, displaying,

                                                                                                                                                       16   distributing, or otherwise using without authorization copies of the Bee Movie or

                                                                                                                                                       17   infringing film to which Plaintiff is owner of exclusive rights under the respective

                                                                                                                                                       18
                                                                                                                                                            copyrights or derivative works based thereon;
                                                                                                                                                               50. That Defendants be required to account for and pay over Plaintiff the
                                                                                                                                                       19
                                                                                                                                                            actual damages suffered by Plaintiff as a result of the infringement and any profits
                                                                                                                                                       20
                                                                                                                                                            of the Defendants attributable to the infringement of Plaintiff’s copyright or
                                                                                                                                                       21
                                                                                                                                                            exclusive rights under copyright and to pay such damages to Plaintiff as to this
                                                                                                                                                       22
                                                                                                                                                            Court shall appear just and proper within the provisions of the Copyright Act, or,
                                                                                                                                                       23
                                                                                                                                                            in the alternative, at Plaintiff’s election, statutory damages for infringement of each
                                                                                                                                                       24
                                                                                                                                                            separate copyright as set forth in 17 U.S.C. § 504;
                                                                                                                                                       25
                                                                                                                                                               51. For an award of costs under 17 U.S.C. § 504 statutory damages in the maximum
                                                                                                                                                       26
                                                                                                                                                            amount of $150,000.00 for each separate copyright infringement committed by Defendants
                                                                                                                                                       27
                                                                                                                                                            via digital download, licensing, or sale with respect to any alleged infringing acts that
                                                                                                                                                       28
                                                                                                                                                                                                     11
                                                                                                                                                                        PLAINTIFF JOHN EVANS’ COMPLAINT FOR COPYRIGHT INFRINGEMENT
      Case 2:21-cv-00984-CBM-PD Document 28 Filed 08/02/21 Page 12 of 12 Page ID #:450




              I             within the three-year statute of limitations period, dating back to February 5, 2018.
              2    52. For an award of costs under 17 U.S.C. $ 505 or as otherwise provided by law;
              3    53. For an award of attorneys' fees pursuant to l7 U.S.C. $ 505;
              4    54. For an award of pre-judgment interest and post-judgment interest in the maximum

              5        permiued by law;

              6    55. For a jury trial restitution of such sums of $300,000,000.00, or in an amount to be

              7        at   trial.; and

              8    56. For such other and further relief as the Court deems just and proper

       {.     9
       a,
       t
       o     10
       c.l
(,     I
       (o
A
       6 1l
e      o
13s     i6   t2       August 2,2021                   THE LAW OFFICE OF FAHAD SHARIF, PC
o5G


                                                             ",,%Lf,)ff
       .E
<qs
-:z
<9e
             l3
E>O    uo
*;=
oIt    +     t4                                                       Roger L. Wilkerson, Esq.
       I
u!a  ro
tJGz                                                                  Fahad Sharif, Esq.
i><  5       l5
                                                                      Attomeys for Plaintiff,
o5; a
       (f)




                                                                      JOHN EVANS
I-     a t6
        id
-
F
        c
        o    t7
       .C
        o
        o    l8
       F
        o

             19

             20

             2t
             '))

             23

             24

             25

             26

             27

             28

                                                                 t2
                                          JOHN EVANS'
